DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-7, 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" (two instances) in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2 discloses the term “taper ratio”.  The Specification does not appropriately describe the meaning of this term and its definition is unknown to Examiner, thus rendering the claim indefinite.
With regard to claim 3, in that claim 3 depends from claim 2, claim 3 is similarly rejected.
The term "smooth" in claim 5 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With regard to claims 6 and 7, in that claims 6 and 7 depend form claim 5, claims 6 and 7 are similarly rejected.
Claim 9 discloses the term “taper ratio”.  The Specification does not appropriately describe the meaning of this term and its definition is unknown to Examiner, thus rendering the claim indefinite.
With regard to claim 10, in that claim 10 depends form claim 9, claim 10 is similarly rejected.
The term "smooth" in claim 12 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 9,103,325 (Koegler et al. hereinafter).
With regard to claim 1, Koegler et al. discloses a wind turbine (10) comprising:
a main blade (100) arranged for wind-driven rotation in a vertical plane; and 
a winglet (122) extending from a tip of the main blade away from the vertical
plane, wherein a coefficient of power Cp of the main blade and winglet is at least 2% greater than a coefficient of power Cp of the main blade alone, and wherein a ratio of normal aerodynamic force generated by the winglet to centrifugal force generated by the winglet during rotation at a nominal speed is in a range between 0.75 and 2.
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States
With regard to claim 2, insofar as claim 2 is definite, Koegler et al. discloses the wind turbine of claim 1 wherein the winglet has a twist substantially equal to 0° (col. 1 line 65-col. 2 line 3) and a taper ratio substantially equal to 1.
With regard to claim 3, insofar as claim 3 is definite, Koegler et al. discloses the wind turbine of claim 2 wherein the winglet has a height between 1.7 meters and 2.1 meters and a radius of curvature between 0.45 meters and 0.55 meters (col. 7 lines 45-50 and col. 8 lines 42-44).
With regard to claim 4, Koegler et al. discloses the wind turbine of claim 1 wherein an increased thrust generated by the winglet is less than about 1%.  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koegler et al. in view of USPAP 2010/0135816 (Cairo hereinafter).
With regard to claim 5, insofar as claim 5 is definite, Koegler et al. discloses all of the limitations except for wherein the winglet is comprised of: 
a load bearing balsa spar;
a foam core embedded with the spar; and 
a fiberglass skin over the spar with a smooth finish.
Cairo teaches a wind turbine blade (112) with a spar made of balsa and foam (450, claim 3) and a fiberglass skin (470) over the spar (450).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Koegler et al. by providing that the winglet is comprised of a load bearing balsa spar, a foam core embedded with the spar and a fiberglass skin over the spar with a smooth finish as taught in Cairo for the purposes of reducing weight (paragraph [0012] of Cairo).
With regard to claim 8, the Koegler et al. modification with regard to claim 5 discloses a winglet for retrofitting to a main blade of a wind turbine, comprising:
a load bearing balsa spar;
a foam core embedded with the spar; and
a fiberglass skin over the spar;
wherein the winglet is configured to extend from a tip of the main blade away from a vertical plane of the main blade, wherein a coefficient of power Cp of the to main blade and winglet is at least 2% greater than a coefficient of power Cp of the main blade In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claims 9, 10 and 11, in that claims 9, 10 and 11 are substantially the same as claims 2, 3 and 4, respectively, claims 9, 10 and 11 are similarly rejected.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koegler et al. in view of Cairo and in further view of USPAP 2017/0145986 (Baehmann et al. hereinafter).
With regard to claim 6, insofar as claim 6 is definite, the Koegler et al. modification with regard to claim 5 discloses all of the limitations except for wherein the fiberglass skin provides a sleeve adapted to slip onto an end of the main blade to be adhesively bonded.
Baehmann et al. teaches a wind turbine with a blade tip wherein the tip has a sleeve adapted to slip onto an end of the main blade to be adhesively bonded (Fig. 9-12 and paragraph [0005]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Koegler et al. modification with regard to claim 5 by providing that the fiberglass skin provides a sleeve adapted to 
With regard to claim 12, in that claim 12 is substantially the same as claim 6, claim 12 is similarly rejected.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koegler et al. in view of Cairo and in further view of USPAP 2014/0234116 (Cussac et al. hereinafter).
With regard to claim 7, insofar as claim 7 is definite, the Koegler et al. modification with regard to claim 5 discloses all of the limitations except for wherein the main blade is configured to receive an adapter bolted to the main blade and providing male connector extensions, wherein the winglet further comprises female sockets for receiving the male connector extensions.
Cussac et al. teaches a turbine blade made in sections wherein in adjacent sections is configured to receive an adapter bolted to it and providing male connector extensions (3) and the adjacent section comprises female sockets (15) for receiving the male connector extensions (3).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Koegler et al. modification with regard to claim 5 by providing that the main blade is configured to receive an adapter bolted to the main blade and providing male connector extensions, wherein the winglet further comprises female sockets for receiving the male connector extensions as 
With regard to claim 13, in that claim 13 is substantially the same as claim 7, claim 13 is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2015/0240780, 2014/0140854 and 2011/0243736 all disclose wind turbine blades with attached blade tips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745